Citation Nr: 1428296	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin condition of the feet.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in the Republic of Vietnam from December 1968 to December 1969, and his decorations include the Air Medal and the Combat Infantryman Badge.  The Veteran also had a period of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In February 2012, the Board remanded the above issues for additional development.

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's PTSD claim as reflected on the title page.


FINDINGS OF FACT

1.  The Veteran's skin condition of the feet, diagnosed as tinea pedis, had its onset in service.

2.  The most probative evidence of record shows that the Veteran high blood pressure, diagnosed as hypertension, is not related to service and hypertension did not manifest itself to a compensable degree within one year of service.

3.  The most probative evidence of record shows that the Veteran psychiatric disability, to include PTSD, diagnosed as depression is not related to service and a psychosis did not manifest itself to a compensable degree within one year of service.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a skin condition of the feet, diagnosed as tinea pedis, have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  High blood pressure was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1154(a), (b), 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  A psychiatric disability, to include PTSD, and diagnosed as depression, was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1154(a), (b), 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in December 2006, prior to the March 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records, reserve component records, and his records from the San Juan VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Also in substantial compliance with the Board's remand instructions, VA has obtained translations to records found in the claims file that were written in Spanish.  Id.

In this regard, the post-Remand record shows that in August 2012 the National Personnel Records Center (NPRC) notified VA that they did not have any other service treatment records of the Veteran.  Therefore, the Board finds that adjudication of this claim may go forward without an additional search for these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Similarly, the post-Remand record shows that in February 2012 VA asked the Veteran to provide it with authorizations to obtain any outstanding private treatment records as well as statements from others in support of his claims.  No authorizations or statements were thereafter received from the Veteran.  Therefore, the Board finds that adjudication of this appeal may go forward without this evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

The record also shows that VA obtained opinions as to the diagnoses and origins of the Veteran's disabilities in March 2007 and/or February 2012.  Moreover, the Board finds the post-Remand VA examinations in February 2012 are adequate to adjudicate the claims and substantially complied with the Board's remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiners provided opinions as to the diagnoses and/or origins of his high blood pressure and psychiatric disorder which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS claims as well as in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative contend that the appellant's current high blood pressure and psychiatric disorder were caused by his military service, including his verified combat in the Republic of Vietnam.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes hypertension and a psychosis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension and a psychosis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing in active duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its' implementing regulation, 38 C.F.R. § 3.304(d) (2013), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  A Skin Condition of the Feet

As to a current disability, the record shows the Veteran being diagnosed with tinea pedis.  See VA examination dated in February 2012.  As to the Veteran contracting a skin disease of the feet while on active duty which disease has continued to the current time, the Board finds that he is both competent to report that he had observed skin discoloration of the feet during his combat service in the Republic of Vietnam and his accounts of having this problem, on and off, since this time is credible even when not documented in medical treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Therefore, while the February 2012 VA examiner opined differently, the Board finds that the evidence, both positive and negative, as to whether the Veteran contracted a skin disease of the feet while on active duty which problem has continued to the current time is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection for a skin condition of the feet, diagnosed as tinea pedis, is warranted because the disability had its onset in service.  38 C.F.R. § 3.303.

b.  High Blood Pressure and a Psychiatric Disability

As to a current disability, the post-service record shows the Veteran being diagnosed with hypertension and depression.  See, for example, VA examinations dated in February 2012. 

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of high blood pressure (i.e., dizziness) and a psychiatric disorder while on active duty as reported in statements to the RO, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson.  

However, the service treatment records, including the May 1970 separation examination, are negative for complaints or a diagnosis of high blood pressure or a psychiatric disorder.  In fact, when examined in May 1970 the Veteran neither reported a history of high blood pressure or a psychiatric disorder and examination of the heart and psychiatric system were normal.  His blood pressure at this time was also 120/88.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

While the Veteran as a lay person is competent to report on his symptoms of high blood pressure and a psychiatric disorder because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of chronic high blood pressure or a psychiatric disorder because such an opinion requires medical expertise which he does not have.  See Davidson.  Therefore, the Board finds more compelling the service treatment records, including the May 1970 examination, which is negative for a diagnosis of high blood pressure and/or a psychiatric disorder, than any claim by the appellant that he had problems with high blood pressure and a psychiatric disorder while on active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have high blood pressure and/or a psychiatric disorder while on active duty.  Accordingly, the Board finds that entitlement to service connection for high blood pressure and a psychiatric disorder must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of these disabilities while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with hypertension and/or a psychosis in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for high blood pressure and a psychiatric disorder must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1970 and the first complaints and/or diagnosis of high blood pressure in the 1990's as reported by the February 2012 VA examiner (parenthetically, the Board notes that VA treatment records only document complaints and treatment for hypertension starting in 2000) and a psychiatric disorder in 2008 to be evidence against finding continuity.  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of high blood pressure, such as dizziness, and a psychiatric disorder since service.  See Davidson.  The Board also acknowledges that the Veteran's representative and others are competent to give evidence about what they can see such as the claimant appearing to be dizzy or disoriented.  Id.

However, upon review of the claims file, the Board finds that the lay claims from the Veteran and others that the appellant has had his current high blood pressure and psychiatric disorder since service are not credible.  In this regard, these lay claims are contrary to what is found in the service, reserve component, and post-service records.  In this regard, the Board finds the fact that at the May 1970 separation examination the Veteran did not report a history of either disability and his examination was normal weighs heavily against the claims of continuity.  Post-service, the Board finds the fact that the first post-service VA examination, dated in August 1970, was likewise negative for such history or diagnoses also weighs heavily against the claims of continuity.  Likewise, the Board finds the Veteran's Annual Medical Certifications, date in April 1995, October 1996, February 1998, October 1998, and January 1999 which are also negative for a history of either disability weighs heavily against the claims of continuity.  Lastly, the Board finds the Veteran's November 1984, March 1992, December 1993, June 1995, November 1996, and August 1999 reserve component examinations, at which times he did not report a history of either disability and his examination was normal as to his heart and psychiatric condition, weighs heavily against the claims of continuity despite the fact that his blood pressure was elevated at 120/90 at the November 1996 examination and 140/90 at the December 1993 examination.

In these circumstances, the Board gives more credence and weight to the negative service treatment records and examination, negative reserve component examinations, and the negative post-service treatment records, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for high blood pressure and a psychiatric disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current high blood pressure and/or psychiatric disorder and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the February 2012 VA examinations it was opined after a review of the record on appeal and an examination of the Veteran that his current hypertension was not likely related to nor had its onset in service because service treatment records are silent for diagnosis or treatment for high blood pressure and hypertension was not diagnosed until the 1990's, more than 20 years after his 1970 separation from active duty.  Similarly, as to his psychiatric disorder, the examiner opined after a review of the record on appeal and an examination of the Veteran that it was less likely than not incurred in or caused by his military service because service treatment records as well as records from the first post-service year are negative for any psychiatric complaints and the record is silent as to any treatment for a psychiatric disorder until 2008.  These opinions are not contradicted by any other medical opinion of record.  See Colvin; Also see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on examiners."); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (adequate medical opinion need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as its reasoning is discernible from reading the opinion as a whole).  

As to the lay claims from the Veteran and others that the appellant's high blood pressure and psychiatric disorder were caused by his military service, the Board finds the above VA examiners opinions more credible than these lay claims because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing chronic high blood pressure and a psychiatric disorder requires special medical training that neither these lay persons have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current high blood pressure and psychiatric disorder were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for high blood pressure and a psychiatric disorder is not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As to the high blood pressure and/or psychiatric disorder being due to a period of ACDUTRA and/or INACDUTRA under 38 U.S.C.A. §§ 101(24), 106, 1110, the Board notes that both the claimed disorders are disease and are not the result of injuries.  Therefore, service connection based on a period of ACDUTRA and INACDUTRA must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

Accordingly, the Board must conclude that entitlement to service connection for high blood pressure and a psychiatric disorder to include PTSD must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a skin condition of the feet, diagnosed as tinea pedis, is granted.

Service connection for high blood pressure is denied.

Service connection for psychiatric disability, to include PTSD, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


